07/28/2020


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                         Cause No. DA-20-0280

IN THE MATTERS OF:

A.C., R.G., A.S., and R.S.,

      Youths in Need of Care.

                        ORDER GRANTING EXTENSION


      Having reviewed counsel’s motion and affidavit, and for good cause

showing,

      IT IS HEREBY ORDERED that Appellant/Father is granted an extension of

time, until August 31, 2020, to prepare, file, and serve his opening brief in this

matter.

      No further extensions will be granted.




                                                                          Electronically signed by:
                                                                                Mike McGrath
                                                                   Chief Justice, Montana Supreme Court
                                                                                July 28 2020